DETAILED ACTION
	This Office Action is in response to Applicant’s Arguments and Amendments filed on February 14, 2022. Terminal Disclaimer filed and approved on February 14, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Remarks regarding Allowable Subject Matter
Claims 22, 24-32 and 34-41.
The following is an examiner’s statement of reasons for allowance:
Examiner considers applicant’s amendments and arguments in pages 9-11 remarks regarding independent claims 22, 32 and 39 are persuasive. Examiner believes specifically invention to improving conventional techniques for automated processing, interpreting and using consumer review information have been identified and technical solutions. Examiner believes the limitation of “comprising one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to: 
perform text processing to determine a set of pre-processed attribute descriptors associated with textual information; 
perform an attribute descriptor cleaning process with respect to the set of pre-processed attribute descriptors to generate a set of attribute descriptors, wherein the attribute descriptor cleaning process is associated with spell checking that is trained based on context and a set of terms related to a commercial entity or a commercial object associated with the textual information; 
compare each attribute descriptor of the set of attribute descriptors to an attribute descriptor record to identify a common attribute descriptor sub-set shared by the set of attribute descriptors and the attribute descriptor record; 
generate a validated list of attribute descriptors by removing the common attribute descriptor sub-set from the set of attribute descriptors; and 
transmit one or more computer-executable instructions to a computing device, the one or more computer-executable instructions programmed to cause the computing device to visually display one or more attribute descriptors from the validated set of attribute descriptors in association with the commercial entity or the commercial object" is considered to have significantly more limitations than an abstract idea to overcome 35 U.S.C. 101 in view of USPTO published guidelines on January 7, 2019.

As maintained by the Examiner, the combination of elements as currently amendment in claims 22, 32 and 39 is not taught or fairly suggested by the prior art of record as claimed in independent claims, thus, the application is in condition for 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record is the most relevant art fails to disclose the claims, comprising one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to: 
perform text processing to determine a set of pre-processed attribute descriptors associated with textual information; 
perform an attribute descriptor cleaning process with respect to the set of pre-processed attribute descriptors to generate a set of attribute descriptors, wherein the attribute descriptor cleaning process is associated with spell checking that is trained based on context and a set of terms related to a commercial entity or a commercial object associated with the textual information; 
compare each attribute descriptor of the set of attribute descriptors to an attribute descriptor record to identify a common attribute descriptor sub-set shared by the set of attribute descriptors and the attribute descriptor record; 
generate a validated list of attribute descriptors by removing the common attribute descriptor sub-set from the set of attribute descriptors; and 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836. The examiner can normally be reached on M-F. 8am - 4pm, EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Mariela D Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/PAVAN MAMILLAPALLI/Primary Examiner, Art Unit 2159